EXHIBIT 5
                                                                    SHIPOIL LIMITED
                                                                        79 LEI MUK ROAD 22/F, UNIT 7, ASIA
                                                                        TRADE CENTRE, KWAI CHUNG , NEW
                                                                            TERRITORIES , HONG KONG


SALES INVOICE

Master and Owners and /or Managing Owners and/or Operators and/or Charterers and /or Buyers
of QING PING SHAN and :
Medmar Inc., 3, Moraitini Str, Palaio Faliro, ATHENS


Reference Number          : REF2019090000072                                     Invoice Number       : INC00001472
Vessel Name               : QING PING SHAN                                       Invoicing Date       : 12/09/2019

IMO Number                : 9741504                                              Delivery Date        : 12/09/2019
Port of Delivery          : Singapore                                            Due Date            : 10/11/2019


Product                                          Quantity          Unit              Unit Price                  Value
MGO OMA 0.1% Sul ( ISO 8217:2010 Spec              118.008         MT                  $ 632.00          USO 74,581.06
Except PP)




SUBTOTAL                                                                                              USO     74 ,581 .06
VATAT 0%                                                                                                             0.00
TOTAL AMOUNT                                                                                           USD 74,581.06


PAYMENT INTSTRUCTIONS : BY ELECTRONIC FUND TRANSFER
Currency                        : USD
BENEFICIARY NAME                : SHIPOIL LIMITED
BANK NAME

ACCOUNT NR
SWIFT
REMITTANCE REFERENCE
                               ::-
                                -
                                : DBS (HONG KONG) LIMITED




                                :-              - PLEASE DO NOT MENTION VESSEL NAME

LATE PAYMENT WILL BE CHARGED WITH 2% INTEREST MONTHLY PRORATED FROM THE DUE DATE .
ALL BANK CHARGES ARE FOR SENDERS ACCOUNT

FRAUD PREVENTION // IF THE BANK DETAILS DO NOT MATCH THE ALREADY REGISTERED
PLEASE CONTACT US IMMEDIATELY




                                                                                                             Page 1 of 1
